DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 10, 12-13, 19-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis et al. (US 2006/0254151 A1).
With regard to claim 1: Curtis et al. discloses a modular sill system for multiple sliding panels (figs. 2-3B), the system comprising:
a base member (106, 314 and 316) having a first end and a second end (figs. 3A-3B);
a first sill frame element (320B) affixed to the base member (106, 314 and 316) including a first horizontal portion (P - extending along longitudinal length of the first sill frame element) coupled to the base member (106, 314 and 316)  and a first vertical support (X) extending from the horizontal portion  
Curtis et al. discloses a second sill frame element (320A), distinct from first sill frame element (320B), affixed to the base member (106, 314 and 316) (figs. 3A-3B);
a support member (A) extending from the base member (106, 314 and 316) and arranged between the first sill frame element (320B) and the second sill frame element (320A) (figs. 3A-3B); and
at least one cover component (522A or 522B) coupled to the first sill frame element (320B) and the second sill frame element (320A) that is configured to conceal a space between the first sill frame element (320B) and the second sill frame element (320A) (figs. 3A-3B).

    PNG
    media_image1.png
    541
    529
    media_image1.png
    Greyscale

Figs. 6B: Curtis et al. (US 2006/0254151 A1)
With regard to claim 3: Curtis et al. discloses a top surface (B) of the base member (106, 314 and 316) is substantially planar from an interior edge (right edge of B) to an exterior edge (left edge of B) of the base member (fig. 3B).
With regard to claim 5: Curtis et al. discloses the at least one cover component (522A) is releasably coupled to the first sill frame element (320B) (figs. 3B and 5A).
With regard to claim 6:  The at least one cover component (522A) and the first sill frame element (320B) of Curtis et al. are snap-fit together (figs. 3B and 5A).
With regard to claim 7: Curtis et al. discloses that the at least one cover component includes a first cover component (M) coupled to the first sill frame element (320B), a second cover component (N) coupled to the second sill frame element (320A), and a third cover component (522B) coupled to the first sill frame element (320B) and the second sill frame element (320A) (fig. 6B).

    PNG
    media_image2.png
    547
    440
    media_image2.png
    Greyscale

Figs. 6B: Curtis et al. (US 2006/0254151 A1)
With regard to claim 10:  Curtis et al. discloses a fenestration unit (200) including a modular sill system for multiple sliding panels (figs. 2-3B), the fenestration unit comprising:

a base member (106, 314 and 316) having a first end and a second end, an interior edge and an exterior edge, a top surface (B) that is substantially planar from an interior edge (right edge of B) to an exterior edge (left edge of B) of the base member (fig. 3B). (figs. 3A-3B); 
a first sill frame element (320B) affixed to the base member (106, 314 and 316) between the interior edge (S) and the exterior edge (T) and forming a track upon which the first sliding panel (202) slides (figs. 2-3B); 
a second sill frame element (320A), distinct from first sill frame element, affixed to the base member (106, 314 and 316) between the interior edge (S) and the exterior edge (T) and forming a track upon which the second sliding panel (208) slides;
a cover component (522A) releasably coupled to the first sill frame element (320B) and the second sill frame element (320A) to cover a space between the first sill frame element (320B), the second sill frame element (320A) and the base member (105, 314 and 315) (figs. 3B).
With regard to claim 12:  Curtis et al. discloses a sill plug (522B) arranged in the space between the first sill frame element, the second sill frame element and the base member (fig. 3B).
With regard to claim 13: Curtis et al. discloses method of manufacturing a modular sill system for multiple sliding panels, the method comprising:
affixing a first sill frame element (320B) to the base member (106, 314 and 316) between an interior edge (S) and an exterior edge (T) of the base member (106, 314 and 316)  (figs. 2-3B);
affixing a second sill frame element (320A), distinct from first sill frame element (320A, to the base member between an the interior edge (S) and the exterior edge (T) of the base member (106, 314 and 316)  (figs. 2-3B);

coupling a cover component (522A or 522B) to the first sill frame element (320B) and the second sill frame element (320A) (figs. 3A-3B).
With regard to claim 19: Curtis et al. discloses that the second sill frame element (320A) includes a second vertical support (Y) extending from the second sill frame element (320A) between an interior edge and an exterior edge of the second sill frame element (320A) (fig. 3B).
With regard to claim 20: Curtis et al. discloses that the support member (A) is coupled to the first and second sill frame elements (320A and 320B) (fig. 3B).
With regard to claim 22: Curtis et al. discloses that the support member (A) is coupled to the at least one cover component (522A or 522B) (figs. 3A-3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US 2006/0254151 A1).
With regard to claim 2:  Curtis et al. discloses jamb flanges (500) having barbs connecting the first sill frame element to the base member (fig. 5A), but does not disclose an adhesive tape adhering the first sill frame element to the base member.
However, Curtis et al. does disclose coupling of elements including, but not limited to, hooks, catches, barbed flanges, adhesives and tapes (par. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the barbed flanges of Curtis et al. connecting the first sill frame element to the base member to be adhesive tape in order to provide a known alternative means of affixing that can be reading engaged or disengaged with ease.  No new or unpredictable results would be obtained from substituting one known affixing means for another such as taught by Curtis et al.
With regard to claim 4:  Curtis et al. discloses that the base member (106, 314 and 316)  includes metal (par. 0031), but does not disclose the metal is stainless steel material.
Before the effective filing of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available metal materials providing strength, aesthetics and corrosion resistance. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claims 14: Curtis et al. discloses jamb flanges (500) having barbs connecting the first sill frame element to the base member (fig. 5A), but does not disclose affixing the first sill frame element to the base member includes adhering the first sill frame element to the base member using an adhesive tape on the base member.
However, Curtis et al. does disclose coupling of elements including, but not limited to, hooks, catches, barbed flanges, adhesives and tapes (par. 0031).

With regard to claim 15: Curtis et al. discloses jamb flanges (500) having barbs connecting the second sill frame element to the base member (fig. 5A), but does not disclose  affixing the second sill frame element to the base member includes adhering the second sill frame element to the base member using an adhesive tape on the base member.
However, Curtis et al. does disclose coupling of elements including, but not limited to, hooks, catches, barbed flanges, adhesives and tapes (par. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the barbed flanges of Curtis et al. connecting the second sill frame element to the base member to be adhesive tape in order to provide a known alternative means of affixing that can be reading engaged or disengaged with ease.  No new or unpredictable results would be obtained from substituting one known affixing means for another such as taught by Curtis et al.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US 2006/0254151 A1) in view of Mauroner (US 4,219,971).
With regard to claim 11: Curtis et al. does not disclose the modular sill system includes one or more apertures adjacent the track formed by the first sill frame element, the one or more apertures providing an air pathway into the space between the first sill frame element, the second sill frame element and the base member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fenestration unit of Curtis et al.  to include apertures such as taught by Mauroner in order to provide a means of drainage.  No new or unpredictable results would be obtained from having one or more apertures adjacent the track formed by the first sill frame element.

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 as amended includes, at least in part, that a first sill frame element affixed to the base member including a first horizontal portion coupled to the base member and a first vertical support extending from the horizontal portion between an interior edge and an exterior edge of the first sill frame element.
Examiner respectfully submits that while claim 1 has been amended to recite a first horizontal portion coupled to the base member and a first vertical support extending from the horizontal portion between an interior edge and an exterior edge of the first sill frame element, it is noted the “element x” as annotated in figure 6B would include a longitudinal depth extending a length of the first sill frame element that is interpreted as horizontal portion.  Examiner suggests amending the claim to recite the extent (metes and bounds) of the first horizontal portion.
Applicant argues that with respect to claims 10 and 12, at least in part, that the first sill frame element and the second sill frame element are affixed to the base member between the interior edge and the exterior edge. Applicant submits that in contrast, according to the interpretation of Curtis as set forth in the Office Action, that the base’s interior edge and exterior edge are affixed at an edge, and not between the edges.
.
Allowable Subject Matter
Claims 16-18 are allowed.
Claims 8-9, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 16-18: The combination of all elements of the claimed modular sill system is not adequately taught or suggested in the cited prior art of record.
Regarding claims 8-9, 21 and 23: The combination of all the elements of the claimed modular sill system including all the elements of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633